Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 1 of 17           PageID 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE

BRANDON SMITH,                           *
individually,                            *
                                         *
      Plaintiff,                         *
                                         *
v.                                       *    Case No._______________
                                         *
MOHAMMED KAHOK,                          *
an individual,                           *
                                         *
     Defendant.                          *
______________________________

                                   COMPLAINT

       Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues

Defendant, MOHAMMED KAHOK (“Defendant”) pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and its implementing

regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and

alleges as follows:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendant MOHAMMED KAHOK’s, failure to remove

physical barriers to access and violations of Title III of the ADA.


                                                                            Page 1 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 2 of 17              PageID 2




       2.     Venue is properly located in the Western District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking and standing.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home

community more accessible for Plaintiff and others; and pledges to do whatever is

necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject


                                                                                Page 2 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 3 of 17           PageID 3




Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

      8.     Defendant, MOHAMMED KAHOK, is an individual conducting

business in the State of Tennessee and within this judicial district.

                           FACTUAL ALLEGATIONS

      9.     In February of 2020, Plaintiff attempted to but was deterred from

patronizing and/or gaining equal access as a disabled patron, to Smokeology Smoke

Shop, a retail store located at 1624 Union Avenue, Memphis, Tennessee 38104

(“Subject Facility”, “Subject Property”).

      10.    MOHAMMED KAHOK, is the owner, lessor, and/or operator/lessee of

the real property and improvements that are the subject of this action, specifically

the Smokeology Smoke Shop and its attendant facilities, including vehicular parking

and exterior paths of travel within the site identified by the Shelby County Assessor

parcel identification number 017040 00024 (“Subject Facility”, “Subject Property”).

      11.    Plaintiff lives less than twenty-five (25) miles from the Subject

Property. Because the Subject Property is located on the direct route from Plaintiff’s

residence to downtown Memphis which he frequents routinely, he is consistently

where the Subject Property is located and travels in and about the immediate area of

the Subject Property numerous times every month.




                                                                            Page 3 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 4 of 17             PageID 4




      12.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, MOHAMMED KAHOK, is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Subject Property, including

those set forth in this Complaint.

      13.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.

      14.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendant’s non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose himself to the ongoing barriers to equal access and engage in the futile

gesture of attempting to patronize the Subject Property, a business of public




                                                                              Page 4 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 5 of 17           PageID 5




accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

      15.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      16.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      17.    The Subject Property is a public accommodation and service

establishment.

      18.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer



                                                                            Page 5 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 6 of 17            PageID 6




employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     20.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     21.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Subject Property that preclude and/or limit his

access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

     22.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those


                                                                             Page 6 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 7 of 17          PageID 7




barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     23.     Defendant, MOHAMMED KAHOK, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     24.     Defendant, MOHAMMED KAHOK, will continue to discriminate

against Plaintiff and others with disabilities unless and until MOHAMMED

KAHOK, is compelled to remove all physical barriers that exist at the Subject

Property, including those specifically set forth herein, and make the Subject

Property accessible to and usable by Plaintiff and other persons with disabilities.

     25.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING
             a. There is no designated accessible parking present in
                violation of Section 4.6 of the 1991 ADAAG and
                Sections 208 and 502 of the 2010 ADAAG. This
                violation made it dangerous for Plaintiff to utilize the

                                                                            Page 7 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 8 of 17         PageID 8




              parking facility at the Subject Property and caused
              Plaintiff undue upset and loss of opportunity.

           b. There is no access aisle serving accessible parking in
              violation of Section 4.6 of the 1991 ADAAG and
              Sections 208 and 502 of the 2010 ADAAG. This
              violation made it dangerous for Plaintiff to utilize the
              parking facility at the Subject Property and caused
              Plaintiff undue upset and loss of opportunity.

           c. There is no van accessible parking present in violation
              of Section 4.6 of the 1991 ADAAG and Sections 208,
              302 and 502 of the 2010 ADAAG. This violation made
              it dangerous and difficult for Plaintiff to utilize the
              parking facility at the Subject Property.

           d. The paint delineating the accessible parking and/or
              access aisle serving the designated accessible parking
              is not maintained so that it clearly marks the accessible
              parking location in violation of 28 CFR § 36.211,
              Section 4.6 of the 1991 ADAAG, and Section 502.3.3
              of the 2010 ADAAG. These violations made it
              dangerous and difficult for Plaintiff to utilize the
              parking facility at the Subject Property.

           e. There is no visible upright signage (displaying the
              International Symbol of Accessibility) designating any
              parking spaces as accessible in violation of Section 4.6
              of the 1991 ADAAG and Section 502 of the 2010
              ADAAG. This violation made it dangerous for Plaintiff
              to utilize the parking facility at the Subject Property
              and caused Plaintiff undue upset and loss of
              opportunity.

           f. The parking spaces on the shortest accessible route to
              the accessible entrance are not level and have areas of
              pitted and/or broken pavement because of Defendant’s

                                                                          Page 8 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 9 of 17          PageID 9




              practice of failing to inspect and maintain the parking
              surface in violation of 28 CFR § 36.211, Sections 4.5.1
              and 4.6.3 of the 1991 ADAAG and Sections 302 and
              502.4 of the 2010 ADAAG. These violations made it
              dangerous for Plaintiff to utilize the parking facility at
              the Subject Property and caused Plaintiff undue upset
              and loss of opportunity.


                       ACCESSIBLE ROUTES/RAMPS

           g. The two (2) ramps running along the storefront path of
              travel on either side of the accessible entrance landing
              area each have a run which exceeds the maximum slope
              requirement (8.33%) set forth in Section 4.7.2 of the
              1991 ADAAG and Section 406.1 of the 2010 ADAAG.
              This violation prevented equal access along the
              purported accessible routes connecting the entrance to
              the Subject Facility to the entrances to the adjoining
              parking spaces and adjacent businesses and caused
              Plaintiff undue upset and loss of opportunity.

           h. The purported accessible routes along the storefront
              were obstructed by vehicles parked in spaces abutting
              the routes because no parking stops are provided at said
              parking spaces. This allows parked vehicle overhangs
              to reduce the width of the path of travel to less than 36
              inches wide for more than 24 linear inches in violation
              of Section 4.3 of the 1991 ADAAG and Section
              403.5.1 of the 2010 ADAAG. This violation prevented
              equal access to the Subject Property and caused
              Plaintiff undue upset and loss of opportunity.


                         ACCESSIBLE ENTRANCE

           i. The accessible entry door has an unbeveled threshold
              with a vertical change in level between ¼ inch and ½

                                                                           Page 9 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 10 of 17           PageID 10




               inch 1:2 and a vertical rise steeper than 1:2 in violation
               of Section 4.5.2 of the 1991 ADAAG and Sections
               404.2.5 and Section 303 of the 2010 ADAAG. This
               violation prevented equal access to the plaintiff and
               caused Plaintiff undue upset and loss of opportunity.

                         MAINTENANCE PRACTICES

            j. Defendant has a practice of failing to maintain the
               accessible features of the facility, creating barriers to
               access for the Plaintiff, as set forth herein, in violation
               of 28 CFR § 36.211. This practice prevented access to
               the plaintiff equal to that of Defendant’s able-bodied
               customers causing Plaintiff loss of opportunity,
               anxiety, humiliation and/or embarrassment.

            k. Defendant has a practice of failing to maintain the
               accessible elements at the Subject Facility by
               neglecting their continuing duty to review, inspect, and
               discover transient accessible elements which by the
               nature of their design or placement, frequency of usage,
               exposure to weather and/or other factors, are prone to
               shift from compliant to noncompliant so that said
               elements may be discovered and remediated.
               Defendant failed and continues to fail to alter their
               inadequate maintenance practices to prevent future
               recurrence of noncompliance with dynamic accessible
               elements at the Subject Facility in violation of 28 CFR
               § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
               These violations, as set forth hereinabove, made it
               impossible for Plaintiff to experience the same access
               to the goods, services, facilities, privileges, advantages
               and accommodations of the Subject Facility as
               Defendant’s able-bodied patrons and caused Plaintiff
               loss of opportunity, anxiety, embarrassment and/or
               humiliation.


                                                                             Page 10 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 11 of 17            PageID 11




             l. Defendant has failed to modify their discriminatory
                maintenance practices to ensure that, pursuant to their
                continuing duty under the ADA, the Subject Property
                remains readily accessible to and usable by disabled
                individuals, including Plaintiff, as set forth herein, in
                violation of 28 CFR § 36.302 and 36.211. This failure
                by Defendant prevented access to the plaintiff equal to
                that of Defendant’s able-bodied customers causing
                Plaintiff loss of opportunity, anxiety, humiliation
                and/or embarrassment.


      26.    The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the subject location’s

ADA violations affecting the Plaintiff as a wheelchair user, and the remedial

measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34. Once the Plaintiff

personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that

the defendant does not intend to comply with the ADA.

      27.    The Defendant has a practice of failing to maintain the accessible

elements at the Subject Property by neglecting their continuing duty to review,

inspect, and discover transient accessible elements which by the nature of their

design or placement, frequency of usage, exposure to weather and/or other factors,

                                                                             Page 11 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 12 of 17        PageID 12




are prone to shift from compliant to noncompliant, so that said elements are

discovered and remediated. Defendant failed and continues to fail to alter their

inadequate maintenance practices to prevent future recurrence of noncompliance

with dynamic accessible elements at the Subject Property in violation of 28 CFR §§

36.202 and 36.211. These violations, as referenced hereinabove, made it impossible

for Plaintiff, as a wheelchair user, to experience the same access to the goods,

services, facilities, privileges, advantages and accommodations of the Subject

Property as Defendant’s able-bodied patrons.

      28.   Accessible elements at the Subject Property have been altered and/or

constructed since 2010.

      29.   The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      30.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      31.   Each of the violations alleged herein is readily achievable to modify to


                                                                         Page 12 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 13 of 17            PageID 13




bring the Subject Property into compliance with the ADA.

      32.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      33.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      34.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      35.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.


                                                                             Page 13 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 14 of 17           PageID 14




      36.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for their places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      37.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, MOHAMMED KAHOK, is required to remove the

physical barriers, dangerous conditions and ADA violations that exist at the Subject

Property, including those alleged herein. Considering the balance of hardships

between the Plaintiff and Defendant, a remedy in equity is warranted.

      38.    Plaintiff’s requested relief serves the public interest.




                                                                            Page 14 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 15 of 17              PageID 15




       39.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, MOHAMMED KAHOK, pursuant to 42

U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal

access to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

       40.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill their continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, MOHAMMED KAHOK,
              in violation of the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant,
              MOHAMMED KAHOK, to (i) remove the physical
              barriers to access and (ii) alter the Subject Property to
              make the Subject Property readily accessible to and
              useable by individuals with disabilities to the full extent
              required by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. §36.211, to fulfill their continuing
              duty to maintain their accessible features and equipment
              so that the facility remains accessible to and useable by
                                                                                Page 15 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 16 of 17         PageID 16




            individuals with disabilities to the full extent required by
            Title III of the ADA;

      D.    That the Court enter an Order directing Defendant to
            implement and carry out effective policies, practices, and
            procedures to maintain the accessible features and
            equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
            §36.211.

      E.    That the Court enter an Order directing Defendant to
            evaluate and neutralize their policies and procedures
            towards persons with disabilities for such reasonable time
            so as to allow them to undertake and complete corrective
            procedures;

      F.    An award of attorneys’ fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.    An award of interest upon the original sums of said award
            of attorney’s fees, costs (including expert fees), and other
            expenses of suit; and

      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.


      Dated this the 24th day of September, 2020.


                                Respectfully submitted,

                                By: /s/ J. Luke Sanderson
                                J. Luke Sanderson, Esq.
                                Counsel for Plaintiff
                                Tennessee State Bar No.: 35712




                                                                           Page 16 of 17
Case 2:20-cv-02717-SHM-cgc Document 1 Filed 09/24/20 Page 17 of 17   PageID 17




Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: admin@wcwslaw.com


DEFENDANT TO BE SERVED:
MOHAMMED KAHOK
1624 Union Avenue
Memphis, TN 38104




                                                                     Page 17 of 17
